      Case 7:21-cr-00029-WLS-TQL Document 20 Filed 08/04/21 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION

UNITED STATES OF AMERICA,                   :
                                            :
v.                                          :
                                            :       Case No.: 7:21-CR-00029 (WLS-TQL)
                                            :
JONATHAN G. HARDIN,                         :
                                            :
                                            :
       Defendant.                           :
                                            :
                                           ORDER
       Before the Court is a Motion to Seal, filed by the Government on August 3, 2021.

(Doc. 13.) For good cause shown therein and upon the Court’s review of the motion to be

sealed, the Motion to Seal is GRANTED. The Clerk of Court is DIRECTED to docket the

Motion for Protective Order emailed on August 3, 2021 under seal, with access available only

to counsel for the Parties until further order of the Court.


       SO ORDERED, this 4th day of August 2021.

                                            /s/ W. Louis Sands
                                            W. LOUIS SANDS, SR. JUDGE
                                            UNITED STATES DISTRICT COURT




                                                1
